Citation Nr: 1645284	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-14 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Linda Ershow-Levenberg, Attorney at Law



WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the Navy from April 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board finds that a brief summary of the Veteran's procedural history will be helpful in understanding the issues on appeal.  In the March 2010 rating decision, the RO granted a temporary 100 percent rating for the period of convalescence for the Veteran's right knee surgery; granted service connection for left knee osteoarthritis, with a 10 percent rating; denied entitlement to service connection for lumbar spondylosis and denied entitlement to individual unemployability.  In July 2010, the Veteran's representative submitted a correspondence which stated that "[t]his letter serves as our formal notice of disagreement."  In an August 2010 correspondence, the RO requested clarification of which issues were being appealed.  In an August 2010 follow up correspondence, the Veteran's representative responded that the letter "serves as our formal notice of disagreement of your decision denying entitlement to individual unemployability dated March 23, 2010."  The RO issued a Statement of the Case in March 2012 regarding the issue of TDIU only and the Veteran filed a timely VA Form 9.  

In a November 2014 remand, the Board remanded the claims for increased ratings for a right and left knee disability pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), for the issuance of s statement of the case.  A statement of the case was issued in April 2016 and no substantive appeal as to those issues has been submitted.  The issues of increased ratings for the right and left knee disabilities are not in appellate status and will not be addressed.  

The Veteran was afforded a travel Board hearing in July 2014.  A copy of the transcript has been associated with the Veteran's electronic claims folder.  In a 
This appeal was processed using the VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for lumbar spondylosis, rated as 20 percent disabling; left knee osteoarthritis, rated as 10 percent disabling; and right knee osteoarthritis, rated as 10 percent disability.  His current combined rating of 40 percent does not meet the schedular criteria to render him eligible for consideration of a TDIU rating under 38 C.F.R. §4.16(a).  

Even if the criteria under 38 C.F.R. § 4.16(a) are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §4.16 (b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rating boards will refer to the Director of the Compensation Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  

Based upon the medical treatment history, VA examinations, the Veteran's employment history, and his level of education, the Veteran may be unemployable as a result of his service-connected right knee disability.  His highest level of education is one year of college and he has only worked in physically laborious positions such as a steamfitter.  He has no qualifications for a sedentary position.  His limited educational background prevents him from being qualified for more skilled work.  

The AOJ should refer the matter to the Director of Compensation in accordance with 38 C.F.R. § 4.16(b) for consideration of whether this benefit is warranted on an extraschedular basis.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim for entitlement to TDIU on an extraschedular basis to VA's Director of Compensation for extraschedular consideration as to whether the Veteran is unemployable due to his service-connected disabilities.

2.  Ensure that the above development has been completed in accordance with the above directives.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If any benefits sought remain denied, the appellant should be furnished with a supplemental statement of the case and be afforded an appropriate period in which to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

